Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 14, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154603                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  RAKESH NAYYAR, Personal Representative                                                                              Justices
  of the Estate of BIMLA NAYYAR, Deceased,
                 Plaintiff-Appellant,
  v                                                                 SC: 154603
                                                                    COA: 329135
                                                                    Wayne CC: 13-009819-NH
  OAKWOOD HEALTHCARE, INC., d/b/a
  OAKWOOD HOSPITAL & MEDICAL CENTER,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 15, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 14, 2017
           p0517
                                                                               Clerk